 



EXHIBIT 10.2
AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
     THIS AMENDMENT (“Amendment”) is made as of the 25th day of September, 2006,
by and between 7007 PALMETTO INVESTMENTS, LLC, a Florida limited liability
company (“Seller”) and SPANISH BROADCASTING SYSTEM, INC., a Delaware corporation
(“Buyer”) (Buyer and Seller, together, the “Parties”).
W H E R E A S:
     A. The Parties entered into that certain Agreement for Purchase and Sale,
dated as of August 24, 2006 (the “Agreement”) for the real property located at
7007 N.W. 77th Avenue, Miami, Florida, and a parcel of vacant land adjacent to
it, as more fully described in the Agreement.
     B. The Parties desire to amend the Agreement in certain respects as set
forth below.
     NOW, THEREFORE, in consideration of the mutual promises and agreements
below, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby further agree as follows:
     1. The foregoing recitals are true and correct and are incorporated herein
in their entirety.
     2. This Amendment shall be deemed a part of, but shall take precedence over
and supersede any provisions to the contrary contained in the Agreement. All
initial capitalized terms used in this Amendment shall have the same meaning as
set forth in the Agreement unless otherwise provided.
     3. The Parties agree that the Due Diligence Period is hereby extended for
an additional thirty (30) days and shall expire on Wednesday, October 25, 2006
at 6:00 p.m., Miami, Florida time.
     4. Section 5.5 of the Agreement is hereby modified to provide that to the
extent the Buyer does not elect to terminate the Agreement prior to the
expiration of the Due Diligence Period, Buyer or its permitted assignee under
the Agreement shall, prior to the expiration of the Due Diligence Period, enter
into the Occupancy Agreement to occupy the Property from the expiration of the
Due Diligence Period until Closing.
     5. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, but all constituting only one agreement. Facsimile
copies of this Amendment shall be deemed to have the same force and effect as
original hard copies of the same.

 



--------------------------------------------------------------------------------



 



     6. Except as specifically modified hereby, all of the provisions of the
Agreement which are not in conflict with the terms of this Amendment shall
remain in full force and effect.
     IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

          SELLER:  7007 PALMETTO INVESTMENTS, LLC,
a Florida limited liability company
      By:   Jose I. Juncadella, P.A., a Florida         professional
association, Manager                      By: /s/ Jose I. Juncadella        
Name:   Jose I. Juncadella        Title:   President      BUYER:  SPANISH
BROADCASTING SYSTEM, INC.,
a Delaware corporation
      By:   /s/ Raul Alarcon        Name:   Raul Alarcon        Title:  
President and CEO     

 